Citation Nr: 0718916	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  07-07 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

2.  Entitlement to service connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from April 1944 to February 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which, in pertinent 
part, denied service connection for bilateral hearing loss 
disability and tinnitus.  In June 2007, the veteran submitted 
a Motion to Advance on the Docket.  In June 2007, the Board 
granted the veteran's motion.  


FINDINGS OF FACT

1.  Chronic bilateral hearing loss disability was not 
manifested during active service or for many years 
thereafter.  The veteran's chronic bilateral sensorineural 
hearing loss disability has not been objectively shown to 
have originated during his wartime service.  

2.  Chronic tinnitus was not manifested during active service 
or for many years thereafter.  The veteran's tinnitus has not 
been objectively shown to have originated during his wartime 
service.  


CONCLUSIONS OF LAW

1.  Chronic bilateral hearing loss disability was not 
incurred in or aggravated by wartime service, and service 
incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2006).  

2.  Chronic tinnitus was not incurred in or aggravated by 
wartime service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) 
(2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims of entitlement 
to service connection, the Board observes that the RO issued 
VCAA notices to the veteran in August 2005 and March 2006 
which informed him of the evidence generally needed to 
support a claim of entitlement to service connection and 
assignment of an evaluation and effective date for an initial 
award of service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claims.  The August 2005 VCAA notice was issued prior to the 
February 2006 rating decision from which the instant appeal 
arises, and the March 2006 notice cured any defect in the 
earlier notice.  Cf. Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case)

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  There remains no issue as 
to the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  


II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran 
served continuously for ninety days or more during a period 
of war and an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).  


A.  Bilateral Hearing Loss Disability

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The veteran's service medical records do not refer to hearing 
loss disability.  At his February 1946 physical examination 
for service separation, the veteran exhibited bilateral 15/15 
auditory acuity.  Auditory acuity of 15/15 is normal.  Smith 
v. Derwinski, 2 Vet. App. 137, 140 (1992).  

The veteran's service personnel records indicate that he 
served aboard the U.S.S. Deuel from October 1944 to February 
1946.  The U.S.S. Deuel participated in the February 1945 
invasion of Iwo Jima.  

In his June 2005 claim for service connection, the veteran 
advanced that he experienced significant combat-related noise 
exposure while aboard the U.S.S. Deuel and subsequently 
manifested bilateral impaired hearing.  He clarified that he 
was exposed to both landing craft engine noise and firing 
five inch naval guns and 50 caliber machine guns.  

At an October 2005 VA audiological examination for 
compensation purposes, the examiner noted that the veteran 
stated that "he does not perceive a hearing loss."  He 
presented a history of "unprotected exposure to hazardous 
military noise as well as civilian noise."  On 
contemporaneous audiometric testing, he exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
65
85
LEFT
25
15
45
60
80

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 85 percent in the left ear.  
The veteran was diagnosed with bilateral sensorineural 
hearing loss disability.  The VA examiner commented that:  

The C-file contained no objective data on 
which to base an opinion.  However, if 
the veteran's own testimony is considered 
a valid and reliable source, it is less 
likely than not his hearing loss and 
tinnitus are service-connected.  He does 
not perceive a loss of hearing and does 
not associate hearing loss or tinnitus as 
related to the military....  In summary, it 
is less likely than not that his hearing 
loss or tinnitus are (sic) 
service-connected.  
In his March 2006 notice of disagreement, the veteran 
reiterated that he believed that his chronic hearing loss 
disability had been precipitated by his combat-related noise 
exposure.  

In his June 2007 Informal Hearing Presentation, the 
accredited representative reiterated that the veteran 
believed that his chronic bilateral sensorineural hearing 
loss disability was related by his combat-related noise 
exposure.  The accredited representative advanced that the 
veteran's statements at the October 2005 VA audiological 
evaluation that he did not associate his hearing loss 
disability with his wartime service were of no probative 
value given that the veteran was not competent to make such 
statements.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Chronic bilateral hearing loss disability was not shown 
during active service or for many years thereafter.  The 
first clinical documentation of chronic hearing loss 
disability is dated in October 2005, some 59 years after 
service separation.  

The veteran asserts that his chronic bilateral hearing loss 
disability was precipitated by his significant inservice 
combat-related noise exposure.  The Board finds the veteran's 
statements as to his alleged inservice noise exposure to be 
consistent with the circumstances, conditions, and hardships 
of his service aboard the U.S.S. Deuel during World War II.  
However, based upon the record and analysis herein, the Board 
concludes that the veteran's chronic bilateral sensorineural 
hearing loss disability is not related to service.  Further, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) do not 
eliminate the need for medical nexus evidence.  They merely 
reduce the evidentiary burden on combat veterans as to the 
submission of evidence of incurrence or aggravation of an 
injury or disease in service. Clyburn v. West, 12 Vet. App. 
296, 303 (1999); Libertine v. Brown, 9 Vet.App. 521, 523-24 
(1996).  

The examiner at the October 2005 VA audiological examination 
for compensation purposes expressly negated the existence of 
an etiological relationship between the veteran's chronic 
bilateral sensorineural hearing loss disability and his 
wartime service.  No competent medical professional has 
attributed the onset of the veteran's chronic sensorineural 
hearing loss disability to his wartime service.  Indeed, the 
veteran's claim is supported solely by his accredited 
representative's and his own written statements.  A lay 
witness is generally not capable of offering evidence 
involving medical knowledge such as the existence or 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

In the absence of any objective evidence of the onset of the 
claimed disorder during or proximate to active service or 
that it otherwise originated during active service, the Board 
finds that a preponderance of the evidence is against service 
connection for chronic bilateral hearing loss disability.  

B.  Tinnitus

The veteran's service medical records make no reference to 
tinnitus or ringing of the ears.  In his June 2005 claim for 
service connection, the veteran advanced that he incurred 
chronic bilateral tinnitus as the result of his 
combat-related noise exposure.  He reported that he "had 
this noise in my ears ever since I was in the Navy."  In an 
August 2005 written statement, the veteran reiterated that he 
had experienced "this noise in my ears ever since I was in 
the Navy."  He clarified that he had "asked the corpsmen 
about the noise in my ears and was told the (sic) it would 
probably go away."  

At the October 2005 VA audiological examination for 
compensation purposes, the veteran complained of "mild, 
bilateral, periodic tonal tinnitus of unknown onset and 
etiology."  He was reported to "not attribute his tinnitus 
to the military."  The examiner concluded that "it is less 
likely than not his hearing loss and tinnitus are 
service-connected."  He opined further that:

Also, his tinnitus is no not (sic) beyond 
that of normally occurring tinnitus.  In 
summary, it is less likely than not that 
his hearing loss or tinnitus are (sic) 
service-connected.  

In his March 2006 notice of disagreement, the veteran 
advanced that his chronic tinnitus was etiologically related 
to his combat-related noise exposure.  In his June 2007 
Informal Hearing Presentation, the accredited representative 
reiterated that the veteran believed that his bilateral 
tinnitus was related to his combat-related noise exposure.  
The accredited representative advanced that the veteran's 
statements at the October 2005 VA audiological evaluation 
that he did not associate the onset of his tinnitus with his 
wartime service were of no probative value given that the 
veteran was not competent to make such statements.  

Chronic tinnitus was first clinically manifested in October 
2005, some 59 years after service separation.  While the 
veteran asserted in both his June 2005 claim for service 
connection and his August 2005 written statement that he 
experienced "this noise in my ears ever since I was in the 
Navy," he did not advance the existence of such an 
etiological relationship at the October 2005 VA audiological 
examination for compensation purposes.  Indeed, the veteran 
was reported to have specifically denied such a relationship.  
The examiner at the October 2005 VA audiological examination 
for compensation purposes expressly negated the existence of 
an etiological relationship between the veteran's bilateral 
tinnitus and his wartime service.  

As noted above in the discussion of the veteran's entitlement 
to service connection for chronic bilateral hearing loss 
disability, the Board finds the veteran's statements as to 
his inservice noise exposure to be consistent with the 
circumstances, conditions, and hardships of his service 
aboard the U.S.S. Deuel during World War II.  38 U.S.C.A. 
§ 1154(b) (West 2002).  However, a medical nexus between such 
exposure and his tinnitus has not been established.  No 
competent medical professional has attributed the veteran's 
tinnitus to his inservice combat-related noise exposure.  The 
veteran's claim is supported solely by the accredited 
representative's and his own written statements.  Such 
evidence alone is insufficient to support an award of service 
connection for the claimed disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Therefore, service connection 
for chronic tinnitus is denied. 


ORDER

Service connection for chronic bilateral hearing loss 
disability is denied.  

Service connection for chronic tinnitus is denied.  



____________________________________________

KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


